Citation Nr: 0107843	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disability (postoperative residuals of Elmslie procedure with 
degenerative changes), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a left foot disability (postoperative residuals of fracture 
of 5th metatarsal).

3.  Entitlement to service connection for a low back disorder 
(lumbar facet syndrome, L4-5), claimed as secondary to the 
service-connected left ankle disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty between March and August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The prior procedural history of 
this case was set forth in the Board's remand dated in June 
2000.

As a result of the Board's remand of June 2000, the RO issued 
a rating decision in January 2001, which, inter alia, granted 
an extension of a temporary total disability rating under 38 
C.F.R. § 4.30 for the appellant's left foot disability 
through August 31, 1996.  In light of the appellant's 
pleadings and contentions on appeal, the Board will now 
consider this issue to be fully resolved to his satisfaction 
and therefore, no longer in appellate status before the 
Board.  The appellant had previously requested an extension 
of this award through August 19, 1996, based on medical 
records from R. E. Shaw, D.C., and since the RO's recent 
award action is fully consistent with his request in this 
regard, the benefits sought on appeal under 38 C.F.R. § 4.30 
are no longer in dispute.


REMAND

Correspondence received at the Board on March 7, 2001 
reflects the appellant's unambiguous desire to revoke his 
power of attorney in favor of his attorney.  However, it is 
unclear whether the appellant is aware that under 38 C.F.R. § 
20.600, an appellant has the right to be represented by a 
recognized organization, attorney, agent, or other authorized 
person.  Therefore, he should be allowed the opportunity to 
designate a new representative if he wishes to do so. 

Furthermore, there has been a significant change in the law 
since the Board remanded this case in June 2000.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed into 
law.  Among other things, this law redefines the obligations 
of VA with respect to the duty to notify and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  Because the agency of original jurisdiction has not 
yet considered whether any additional notification or 
development actions are required in this case under the VCAA, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore remand the issues on appeal, as listed on the title 
page, to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA, as these claims were pending as of the date of 
passage of this law, November 9, 2000.  Karnas, 1 Vet. App. 
308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the 


first instance the requirement for the Secretary to provide 
notice to the claimant as to what was required for a claim to 
be successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  While 
further delay in the processing of this appeal is 
unfortunate, the Court's decision in Holliday makes clear 
that the Board must remand the appellant's claims because 
they have not been developed at the RO-level under the VCAA 
provisions.  Id.; see also VAOPGCPREC 3-2001, dated January 
21, 2001 (addresses readjudication of finally denied claims 
under the VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should request the appellant to 
clarify whether he desires to disignate a 
new representative, or whether he desires 
no representation at all.  If the 
appellant selects a party to act on his 
behalf, the RO should ensure that such 
representation is designated in accordance 
with the procedures and requirements set 
forth in 38 C.F.R. § 20.602 (with regard 
to representation by recognized 
organizations) and 38 C.F.R. § 20.603 
(with regard to representation by 
attorneys-at-law).

2.  Then, the RO should formally develop 
and readjudicate the claims on appeal, as 
listed on the title page, after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  For further 
guidance on the processing of this case 
in light of the changes in the law 
enacted by the VCAA, the RO should refer 
to VBA Fast Letters 00-87 (Nov. 17, 
2000), 00-92 (Dec. 13, 2000), 01-02 (Jan. 
9, 2001) and 01-13 (Feb. 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 


things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken 
and all raised theories of entitlement 
considered.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative, if one 
is designated by him, an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


